Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 1 of 11




                          Exhibit E
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 2 of 11
                                                  Monday, May 11, 2020 at 12:51:55 PM Eastern Daylight Time

 Subject:    RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan
 Date:       Friday, April 3, 2020 at 2:17:44 PM Eastern Daylight Time
 From:       Elana.Nigh4ngaleDawson@lw.com
 To:         Jonathan Vine, Gabe.Gross@lw.com, Jessica.StebbinsBina@lw.com
 CC:         Jus4n B. Levine, Michael Boehringer, Lizza C. Constan4ne, ggaukroger@bergersingerman.com,
             dhecht@piercebainbridge.com, mprice@piercebainbridge.com,
             mmcgowin@piercebainbridge.com, mwang@piercebainbridge.com,
             wwu@piercebainbridge.com, mgoldberg@lashgoldberg.com, epincow@lashgoldberg.com,
             Andrew.Gass@lw.com, Sy.Damle@lw.com, Carolyn.Homer@lw.com,
             applecorelliumcaseteam.lwteam@lw.com, PaVy Martel
 AEachments: image001.jpg, image002.png, image005.jpg, image006.jpg

[CAUTION: EXTERNAL EMAIL]

That is correct; we are not proposing any changes related to when expert deposi4ons can occur. Our
proposal pertains only to when supplemental reports are due. Do we have Corellium’s agreement to the
supplemental report approach we proposed?

Thank you.
Elana


Elana NighGngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Jonathan Vine <Jonathan.Vine@csklegal.com>
Sent: Friday, April 3, 2020 2:16 PM
To: Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>; Gross, Gabriel (Bay Area)
<Gabe.Gross@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Gass, Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC)
<Sy.Damle@lw.com>; Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE
TEAM - LW TEAM <applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Ok. I just want to clarify that expert deposi4ons can occur aher 4/20 through 4/27.




                                                                                                       Page 1 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 3 of 11


                                                  Jonathan Vine
                                                  Partner
                                                  Tel: 561-383-9203 | Fax: 561-683-8977
                                                  Jonathan.Vine@csklegal.com

                                                  Cole, Scott & Kissane P.A.
             The Florida Law Firm                 222 Lakeview Avenue, Suite 120
                                                  West Palm Beach, Florida 33401
            www.csklegal.com




From: Elana.Nigh4ngaleDawson@lw.com <Elana.Nigh4ngaleDawson@lw.com>
Sent: Friday, April 3, 2020 2:14 PM
To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Gabe.Gross@lw.com; Jessica.StebbinsBina@lw.com
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Andrew.Gass@lw.com; Sy.Damle@lw.com; Carolyn.Homer@lw.com;
applecorelliumcaseteam.lwteam@lw.com; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

[CAUTION: EXTERNAL EMAIL]

Jonathan,

Thanks for your response. I’m not sure I understand your sentence regarding expert discovery through 4/20,
and so wanted to clarify what we proposed. We proposed the following:

First, supplemental reports from all experts addressing material produced between 3/3 and 4/13 and fact-
witness deposi4ons that occur through 4/17 would be due by Monday, April 20.

Second, supplemental reports and supplemental rebuVal reports for all material produced aher 4/13 would
be due by Monday 4/27.

Finally, we would meet and confer over the need for any further supplemental reports.

These proposals do not contemplate a change to the end of expert discovery, which the Court set for April 27.

Thank you.
Elana


Elana NighGngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201


                                                                                                         Page 2 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 4 of 11


From: Jonathan Vine <Jonathan.Vine@csklegal.com>
Sent: Friday, April 3, 2020 2:09 PM
To: Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>; Gross, Gabriel (Bay Area)
<Gabe.Gross@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; 'ggaukroger@bergersingerman.com'
<ggaukroger@bergersingerman.com>; 'dhecht@piercebainbridge.com' <dhecht@piercebainbridge.com>;
'mprice@piercebainbridge.com' <mprice@piercebainbridge.com>; 'mmcgowin@piercebainbridge.com'
<mmcgowin@piercebainbridge.com>; 'mwang@piercebainbridge.com' <mwang@piercebainbridge.com>;
'wwu@piercebainbridge.com' <wwu@piercebainbridge.com>; 'mgoldberg@lashgoldberg.com'
<mgoldberg@lashgoldberg.com>; 'epincow@lashgoldberg.com' <epincow@lashgoldberg.com>; Gass,
Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC) <Sy.Damle@lw.com>; Homer, Carolyn (DC)
<Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE TEAM - LW TEAM
<applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Elana –

You proposed the following:

   ·      Supplemental reports due 4/20 for all material produced between 3/3 and 4/13 and deposi4ons that
          occur through 4/17.
   ·      Supplemental reports and supplemental rebuVal reports for materials produced aher 4/13 due 4/27.
   ·      Par4es to meet and confer over need for any further supplemental reports.

I think we should expert discovery through 4/20 with the understanding that we may need to do expert
deposi4ons over the weekend. Please advise if this is acceptable.

Next, as there are a number of upcoming deposi4ons coming up and various start 4mes exchanged, please
conﬁrm the deposi4ons scheduled for next week and their start 4mes. Thank you.




                                                  Jonathan Vine
                                                  Partner
                                                  Tel: 561-383-9203 | Fax: 561-683-8977
                                                  Jonathan.Vine@csklegal.com

                                                  Cole, Scott & Kissane P.A.
             The Florida Law Firm                 222 Lakeview Avenue, Suite 120
                                                  West Palm Beach, Florida 33401
            www.csklegal.com




                                                                                                       Page 3 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 5 of 11


From: Jonathan Vine
Sent: Friday, April 3, 2020 1:09 PM
To: 'Elana.Nigh4ngaleDawson@lw.com' <Elana.Nigh4ngaleDawson@lw.com>; Gabe.Gross@lw.com;
Jessica.StebbinsBina@lw.com
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Andrew.Gass@lw.com; Sy.Damle@lw.com; Carolyn.Homer@lw.com;
applecorelliumcaseteam.lwteam@lw.com; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Elana –

I am wai4ng on conﬁrma4on from our client that the expert deadline is acceptable. I believe it will not be an
issue but cannot commit at this point. I will have answer later today or tomorrow.

As for your request for loca4ons, please note the following:

David:
david@corellium.com
2933 SE 20th Ave
Portland, OR 97202

Stan:
stan@corellium.com
450 E 83rd St, 5H
New York, NY 10028

Chris:
chris@corellium.com
16 E Ocean Ave
Ocean Ridge FL 33435


From: Elana.Nigh4ngaleDawson@lw.com <Elana.Nigh4ngaleDawson@lw.com>
Sent: Thursday, April 2, 2020 2:05 PM
To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Gabe.Gross@lw.com; Jessica.StebbinsBina@lw.com
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Andrew.Gass@lw.com; Sy.Damle@lw.com; Carolyn.Homer@lw.com;
applecorelliumcaseteam.lwteam@lw.com; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

[CAUTION: EXTERNAL EMAIL]




                                                                                                         Page 4 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 6 of 11


Jonathan,

Please conﬁrm that Corellium agrees to the expert schedule outlined in my email below. Please also provide
the loca4on where Mr. Wang will be located for the deposi4on which, as noted in my email below, we can
agree to begin at 8am PT / 11am ET.

Thank you.
Elana



Elana NighGngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>
Sent: Wednesday, April 1, 2020 3:38 PM
To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>; Stebbins
Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Gass, Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC)
<Sy.Damle@lw.com>; Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE
TEAM - LW TEAM <applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Jonathan,

Given the scheduling constraints on our team, we can start David’s deposi4on at 8am PT / 11am ET. Please
conﬁrm that this will work. Also, can you please let us know what state David is in so we can ﬁnd an
appropriate court reporter?

Thank you.
Elana


Elana NighGngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Jonathan Vine <Jonathan.Vine@csklegal.com>




                                                                                                       Page 5 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 7 of 11


Sent: Wednesday, April 1, 2020 2:21 PM
To: Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>; Gross, Gabriel (Bay Area)
<Gabe.Gross@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Gass, Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC)
<Sy.Damle@lw.com>; Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE
TEAM - LW TEAM <applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Elana – quick correc4on of what I said below. We need to start David at 12 pm EST (9:00 am EST) as he is on
the West Coast. Jus4n will handle in lieu of me.




                                                  Jonathan Vine
                                                  Partner
                                                  Tel: 561-383-9203 | Fax: 561-683-8977
                                                  Jonathan.Vine@csklegal.com

                                                  Cole, Scott & Kissane P.A.
           The Florida Law Firm                   222 Lakeview Avenue, Suite 120
                                                  West Palm Beach, Florida 33401
          www.csklegal.com




From: Elana.Nigh4ngaleDawson@lw.com <Elana.Nigh4ngaleDawson@lw.com>
Sent: Wednesday, April 1, 2020 12:00 PM
To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Gabe.Gross@lw.com; Jessica.StebbinsBina@lw.com
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Andrew.Gass@lw.com; Sy.Damle@lw.com; Carolyn.Homer@lw.com;
applecorelliumcaseteam.lwteam@lw.com; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

[CAUTION: EXTERNAL EMAIL]




                                                                                                        Page 6 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 8 of 11


Jonathan,

Thank you for your email. Given the need to end Mr. Wang’s deposi4on at 6pm ET, we will need to begin at
9am ET to ensure we have enough 4me.

For Mr. Skowronek and Mr. Wade, we will have an aVorney on the west coast taking the deposi4ons and, as
such, will need to begin at 11am ET.

We look forward to your response on the other items raised in my email, which could aﬀect the deposi4on
scheduling.

Thank you.
Elana


Elana NighGngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Jonathan Vine <Jonathan.Vine@csklegal.com>
Sent: Wednesday, April 1, 2020 8:58 AM
To: Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>; Gross, Gabriel (Bay Area)
<Gabe.Gross@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Gass, Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC)
<Sy.Damle@lw.com>; Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE
TEAM - LW TEAM <applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

Elana –

I can conﬁrm that the deposi4ons as follows:

      David Wang – Wednesday 4/8/20 – 10:00 am – As I am defending this deposi4on and Wednesday is
      the ﬁrst evening of Passover, we must to be completed by 6:00 pm.
      Stanislaw Skowronek – Friday 4/10/20 - 9:00 am
      Chris Wade – Monday 4/13/20 -9:00 am

As it relates to the expert schedule you propose, I will conﬁrm later today.

Regards,

Jonathan Vine




                                                                                                      Page 7 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 9 of 11


                                                  Jonathan Vine
                                                  Partner
                                                  Tel: 561-383-9203 | Fax: 561-683-8977
                                                  Jonathan.Vine@csklegal.com

                                                  Cole, Scott & Kissane P.A.
             The Florida Law Firm                 222 Lakeview Avenue, Suite 120
                                                  West Palm Beach, Florida 33401
            www.csklegal.com




From: Elana.Nigh4ngaleDawson@lw.com <Elana.Nigh4ngaleDawson@lw.com>
Sent: Tuesday, March 31, 2020 4:43 PM
To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Gabe.Gross@lw.com; Jessica.StebbinsBina@lw.com
Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
epincow@lashgoldberg.com; Andrew.Gass@lw.com; Sy.Damle@lw.com; Carolyn.Homer@lw.com;
applecorelliumcaseteam.lwteam@lw.com; PaVy Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

[CAUTION: EXTERNAL EMAIL]

Jonathan,

Thank you for your email. In light of the rela4onship between Corellium’s forthcoming produc4ons,
deposi4on scheduling, and expert reports, we are proposing dates based on the following.

First, other than with respect to the access to Corellium’s on-premises product and the produc4on of source
code, we expect Corellium will be complying with its produc4on obliga4ons in light of the March 20 Omnibus
Order today.

Second, the par4es agree to the following schedule for supplemental expert reports (this is needed to ensure
we’re scheduling the deposi4ons with suﬃcient 4me to address follow-on expert discovery):
    · Supplemental reports due 4/20 for all material produced between 3/3 and 4/13 and deposi4ons that
        occur through 4/17.
    · Supplemental reports and supplemental rebuVal reports for materials produced aher 4/13 due 4/27.
    · Par4es to meet and confer over need for any further supplemental reports.

With that understanding and agreement, we propose the following dates for the outstanding deposi4ons of
Corellium fact witnesses:

      David Wang – Wednesday 4/8/20
      Stanislaw Skowronek – Friday 4/10/20
      Chris Wade – Monday 4/13/20

                                                                                                        Page 8 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 10 of 11

        Chris Wade – Monday 4/13/20

 Thank you.
 Elana


 Elana NighGngale Dawson | LATHAM & WATKINS LLP
 Tel: 202-637-2303 | Fax: 202-637-2201

 From: Jonathan Vine <Jonathan.Vine@csklegal.com>
 Sent: Tuesday, March 31, 2020 2:00 PM
 To: Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>; Stebbins Bina, Jessica (CC)
 <Jessica.StebbinsBina@lw.com>; Nigh4ngale Dawson, Elana (DC) <Elana.Nigh4ngaleDawson@lw.com>
 Cc: Jus4n B. Levine <Jus4n.Levine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>;
 Lizza C. Constan4ne <Lizza.Constan4ne@csklegal.com>; ggaukroger@bergersingerman.com;
 dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
 mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
 epincow@lashgoldberg.com; Gass, Andrew (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC)
 <Sy.Damle@lw.com>; Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; #C-M APPLE - CORELLIUM - CASE
 TEAM - LW TEAM <applecorelliumcaseteam.lwteam@lw.com>; PaVy Martel <Patricia.Martel@csklegal.com>
 Subject: RE: Apple v. Corellium - Deposi4ons of David, Chris and Stan

 Gabe/Elana/Jessica – I am following up on my prior emails. Can you please advise of new dates in which you
 would like to schedule the deposi4ons of these witnesses?



                                                          Jonathan Vine
                                                          Partner
                                                          Tel: 561-383-9203 | Fax: 561-683-8977
                                                          Jonathan.Vine@csklegal.com

                                                          Cole, Scott & Kissane P.A.
              The Florida Law Firm                        222 Lakeview Avenue, Suite 120
                                                          West Palm Beach, Florida 33401
            www.csklegal.com




 Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§
 2510-2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or
 entity(ies) to which it is addressed. It may contain information that is confidential, proprietary, privileged, and/or
 exempt from disclosure under applicable law. Any review, retransmission, dissemination or other use of, or taking of any
 action in reliance upon this information by persons or entities other than the intended recipient is strictly prohibited. If
 you have received this communication in error, please notify us so that we may take the appropriate action and avoid
 troubling you further. If you are not the intended recipient(s), please destroy this message, and any attachments, and
 notify the sender by return e-mail. Thank you for your cooperation.



                                                                                                                        Page 9 of 9
Case 9:19-cv-81160-RS Document 452-5 Entered on FLSD Docket 05/11/2020 Page 11 of 11


 _________________________________

 This email may contain material that is conﬁden4al, privileged and/or aVorney work product for the sole use
 of the intended recipient. Any review, disclosure, reliance or distribu4on by others or forwarding without
 express permission is strictly prohibited. If you are not the intended recipient, please contact the sender and
 delete all copies including any aVachments.

 Latham & Watkins LLP or any of its aﬃliates may monitor electronic communica4ons sent or received by our
 networks in order to protect our business and verify compliance with our policies and relevant legal
 requirements. Any personal informa4on contained or referred to within this electronic communica4on will be
 processed in accordance with the ﬁrm's privacy no4ces and Global Privacy Standards available at
 www.lw.com.




                                                                                                           Page 10 of 9
